Exhibit 10.3

FIRST AMENDMENT TO AZZ INC.
SENIOR MANAGEMENT BONUS PLAN


This First Amendment to the AZZ Inc. Senior Management Bonus Plan (the “First
Amendment”), entered into to be effective as of January 20, 2016 (the “Effective
Date”), amends that certain Senior Management Bonus Plan (the “Plan”) adopted by
AZZ Inc. (the “Company”). Capitalized terms used but not defined herein shall
have the same meanings as set forth in the Plan.


WHEREAS, pursuant to paragraph 6(d) of the Plan, the Compensation Committee may
amend the Plan from time to time and desires to amend certain provisions
contained in the Plan;


NOW, THEREFORE, the Plan shall be amended effective as of the Effective Date as
provided for below:


1. Section 6 of the Plan is hereby amended to add the following subsection (k):


(k)    Without limiting the generality of Section 5(c) above, the Plan and any
Bonus granted hereunder shall be subject to the terms of the AZZ Inc.
Compensation Recovery Policy adopted by the Board on January 20, 2016, as such
may be amended from time to time.


2. All terms and conditions of the Plan, as amended hereby, remain in full force
and effect.


[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the Company has executed this First Amendment as of the
Effective Date.




AZZ INC.




By:    /s/ Tara D. Mackey        


Name:     Tara D. Mackey        


Title:    Chief Legal Officer and Secretary

1